In The

Court of Appeals

Ninth District of Texas at Beaumont

____________________

NO. 09-03-378 CR
____________________

EX PARTE JOHN PAUL HURD




On Appeal from the Criminal District Court
Jefferson County, Texas
Trial Cause No. 1987




MEMORANDUM OPINION

         On July 17, 2003, the trial court denied John Paul Hurd’s application for writ of
habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal, but received no reply.
         No appeal lies from the refusal to issue the writ of habeas corpus unless the trial
court conducts an evidentiary hearing on the merits of the application.  Ex parte Hargett,
819 S.W.2d 866 (Tex. Crim. App. 1991); Noe v. State, 646 S.W.2d 230 (Tex. Crim.
App. 1993).  The trial court did not issue a writ of habeas corpus, nor did he conduct an
evidentiary hearing on the application for the writ.  Compare Ex parte Silva, 968 S.W.2d
367 (Tex. Crim. App. 1998); Ex parte McCullough, 966 S.W.2d 529 (Tex. Crim. App.
1998).  We hold we have no jurisdiction over this appeal.  Accordingly, it is ORDERED
that the appeal be DISMISSED for want of jurisdiction.
         APPEAL DISMISSED.    
 
                                                                           PER CURIAM

Opinion Delivered October 9, 2003
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.